Hill, C. J. The school district in April employed Ozmer to teach a three-months’ school beginning in June. The directors prevented him opening his school, and he sued for salary, and the court, after a trial, directed a verdict in his favor, and the district appealed. The contract begins thus: “This agreement, between * : * * (names of the directors of the district) and H. F. Ozmer, a teacher who holds a license of the second grade,” etc. Ozmer’s license would expire in July; he went before the county examiner after his contract was executed, and before his school was to begin, and stood his examination and received license, but of the third grade this time. This fact is urged as cause to justify the district in attempting the rescission of the contract. This third grade license gave Ozmer lawful authority to teach this school, and there is no clause in the contract requiring him to continue to hold a second-grade .license. The district and Ozmer could have contracted that, should he fail to get a renewal of his second-grade license, the contract should terminate, but they made no such contract; and so long as Ozmer was licensed to teach, and he was ready to do so, he performed his part of the contract, and the district must perform its. The recital of his grade of license can not be construed into a warranty that it would continue such. He was required by law to stand another examination before the life of this contract expired, and he made no warranty what his next license would be; merely described, and truthfully described, his present one. Judgment affirmed.